DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species II, with claims 17-18, 20, and 23-26 readable thereon, in the reply filed on March 29, 2022 is acknowledged.
Claims 19, 21-22, and 27-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 29, 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Status of the Claims
Claims 17-32 are pending in the application. Claims 19, 21-22, and 27-32 are withdrawn, and claims 17-18, 20, and 23-26 are being examined herein. 
Claim Objections
Claim 17 is objected to because of the following informalities:  
In lines 3, 10, and 17, “said cartridge” and “the cartridge” should read “said electrochemical measurement cartridge” and “the electrochemical measurement cartridge” for consistency.
In line 9, “cover” should read “said cover” for consistency.
In lines 11 and 13, “the sensor” should read “the electrochemical measurement sensor” for consistency.
Appropriate correction is required.
Claims 18, 20, and 23-26 are objected to because of the following informalities:  in the preamble of each claim, “The cartridge” should read “The electrochemical measurement cartridge” for consistency.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  in line 2, “said compartments” should read “said plurality of compartments” for consistency.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: 
In line 2, “said sensor” should read “said electrochemical measurement sensor” for consistency.
In line 2, “said barrel” should read “said axisymmetric barrel” for consistency.
Appropriate correction is required.
Claims 23 and 26 are objected to because of the following informalities:  in line 1, “the sensor” should read “the electrochemical measurement sensor” for consistency.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
The claims limitations that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, are: “sealing means” in claim 17 (the corresponding structure is a seal and equivalents thereof, para. [0016] of the instant specification), and “driving means” in claim 17 (the corresponding structure is an electric motor provided with a rotary shaft and equivalents thereof, para. [0027] of the instant specification). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the axis of revolution" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 20 is rejected as dependent thereon.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-18, 20, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (WO 85/04719 A1) (provided in Applicant’s IDS filed on November 21, 2019) and further in view of Crane et al. (US 2009/0277242 A1) (provided in Applicant’s IDS filed on November 21, 2019).
Regarding claim 17, Baker teaches an electrochemical measurement cartridge (sensing device 12, Fig. 1, pg. 7, ln. 19) comprising:
a container comprising a plurality of compartments (a cylinder 36 comprising chambers 40 and 42, Fig. 2, pg. 8, lns. 22-25);
a cover secured to said container to form, in said cartridge, an internal volume defining at least a first chamber configured to receive a first fluid for analysis and a second chamber configured to receive a second fluid (a carrier 16 and a plate 18 bonded together and covering an end of the cylinder 36 to form the sample chamber 42 which receives the sample and the calibrant chamber 40 which contains a calibrant fluid, Fig. 2, pg. 7, lns. 26-28, pg. 8, lns. 19-26; Examiner interprets the carrier 16 and the plate 18 bonded together to read on the cover);
sealing means for hermetically insulating the first chamber from the second chamber (an interior wall 38 which divides the interior of the cylinder 36 into the calibrant chamber 40 and the sample chamber 42, Fig. 2, pg. 8, lns. 23-25, pg. 16, lns. 13-16; the upper end of the calibrant chamber 40 is sealed by membrane 88, Figs. 5A-5B, pg. 16, lns. 16-21; membranes 126 and 128 seal the lower ends of the calibrant chamber 40 and the sample chamber 42, respectively, Figs. 5A-5B, pg. 18, lns. 24-30);
an electrochemical measurement sensor comprising at least one work electrode and one reference electrode and integral with said cover (species selective sensors 28A-28D and a reference sensor 28E supported by the carrier 16 and surrounded by insulating coating 16C, Figs. 2 & 8, pg. 8, lns. 2-3 & 10-12, pg. 15, lns. 1-4);
said container and cover being configured to move relative to one another in order to confer on the cartridge at least two distinct operating configurations (the cylinder 36 is mounted for rotation on the plate 18 and the carrier 16 in order to rotate the cylinder 36 to a calibrant test position or a sample test position, Fig. 2, pg. 8, lns. 19-22, pg. 10, lns. 14-29), including a first configuration in which the sensor is placed in the first chamber to enter into contact with the first fluid present in said first chamber (the sample test position at which the sample chamber 42 is connected to inlet 22 and the sample fluid flows into the chamber 26 where it contacts sensors 28A-28E, Figs. 2 & 3C, pg. 10, lns. 20-21 & 26-32, pg. 11, lns. 6-9), and a second configuration in which the sensor is placed in the second chamber to enter into contact with said second fluid present in said second chamber and to perform a second measurement on the second fluid (the calibrant test position at which the calibrant chamber 40 is connected to inlet 22 and the calibrant fluid flows into the chamber 26 where it contacts sensors 28A-28E, Figs. 2 & 3B, pg. 10, lns. 16-21 & 25, pg. 11, lns. 6-9).
Baker teaches that the cylinder 36 is mounted for rotation on the plate 18 and the carrier 16 in order to rotate the cylinder 36 to a calibrant test position or a sample test position (Fig. 2, pg. 8, lns. 19-22, pg. 10, lns. 14-29). Baker teaches that the operator rotates the cylinder 36 to the calibrant test position and the sample test position (Figs. 3A-3C, pg. 10, lns. 14-17 & 26-28), and therefore fails to teach driving means interacting with the container and the cover to ensure a relative movement between the container and the cover and to confer on the cartridge the first configuration or the second configuration.
Crane teaches a sensor kit comprising a sensor for detecting an analyte and a calibration chamber comprising a first compartment containing a first calibration solution and a second compartment containing a source of the analyte to be detected (abstract). Crane teaches that a rotating element 92 is driven by a stepper motor but also possibly by hand (Fig. 23, para. [0128]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the rotatable cylinder of Blake to be rotated by a stepper motor as taught by Crane instead of by hand in order to yield the predictable result of rotating the cylinder with a reasonable expectation of success. Additionally, generally, the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. MPEP § 2144.04(III).
The limitations “perform a first measurement on the first fluid” and “perform a second measurement on the second fluid” are functional limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Baker teaches the sample test position at which the sample chamber 42 is connected to inlet 22 and the sample fluid flows into the chamber 26 where it contacts sensors 28A-28E which perform measurements and readings on the sample fluid (Figs. 2 & 3C, pg. 10, lns. 20-21 & 26-32, pg. 11, lns. 6-9), so the sensors 28A-28E are capable of the recitation “perform a first measurement on the first fluid.” Modified Baker also teaches the calibrant test position at which the calibrant chamber 40 is connected to inlet 22 and the calibrant fluid flows into the chamber 26 where it contacts sensors 28A-28E which perform measurements and readings on the calibrant fluid (Figs. 2 & 3B, pg. 10, lns. 16-21 & 25, pg. 11, lns. 6-9), so the sensors 28A-28E are capable of the recitation “perform a second measurement on the second fluid.”
Regarding claim 18, Modified Baker teaches wherein the container comprises a cylindrical housing in the form of an axisymmetric barrel (the cylinder 36, Fig. 2, pg. 8, lns. 22-25), and said compartments are formed by radial walls around the axis of revolution thereof (the interior wall 38 divides the interior of the cylinder 36 into the calibrant chamber 40 and the sample chamber 42, Fig. 2, pg. 8, lns. 23-25, pg. 16, lns. 13-16; a pair of inclined walls 112, 114 and an end wall 116, Figs. 5A-5B, pg. 17, lns. 28-29, pg. 18, lns. 6-16; these walls are formed around the axis of rotation of the cylinder 36 which is defined by a pilot pin 118, Figs. 2-5C & 7A-7B, pg. 17, lns. 25-32).
Regarding claim 20, Modified Baker teaches wherein the cover has the form of a disk carrying said sensor and arranged stationary relative to said barrel (the region of the carrier 16 and the plate 18 bonded together that covers the round cylinder 36 has a round shape and thus has the form of a disk carrying the sensors 28A-28E and arranged stationary relative to the rotatable cylinder 36, Fig. 2, pg. 7, lns. 26-28, pg. 8, lns. 19-26, Figs. 3A-5C, pg. 6, lns. 28-32, pg. 7, lns. 1-9).
Regarding claim 23, Modified Baker teaches that the sensors 28A-28E, and their respective conductors 30A-30E and contacts 32A-32E, are disposed on the top surface 16A of the carrier 16, and that insulating coating 16C covers the entire top surface 16A of the carrier 16 except for over the sensors 28A-28E and contacts 32A-32E (Figs. 2 & 8, pg. 8, lns. 2-13). Modified Baker fails to teach wherein each electrode of the sensor comprises a pad arranged flush with a surface of the cover.
Baker teaches an alternative embodiment where the electrode portions of the sensors 28A-28E extend through the carrier 16 to be exposed as contacts 32A-32E at a bottom surface 16B of the carrier 16 (pg. 24, lns. 6-16; Examiner interprets this teaching to mean that the contact pads 32A-32E are flush with the bottom surface 16B since they extend through the carrier to be exposed at the bottom surface 16B).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the arrangement of the contact pads of the sensors to be flush with the bottom surface of the carrier as taught by an alternative embodiment of Baker in order to yield the predictable result of sensors that generate a set of signals or readings which are a function of chemical concentration of the particular chemical species of interest being sensed (pg. 15, lns. 17-24). Additionally, generally, differences in a rearrangement of parts will not support the patentability of subject matter encompassed by the prior art absent persuasive evidence that the particular configuration is significant. MPEP § 2144.04(VI)(C). Therefore, it would have been a matter of choice to arrange the contact pads flush with the bottom surface of the carrier, which a person of ordinary skill in the art would have found obvious.
Regarding claim 24, Modified Baker teaches at least a first filling/emptying opening that opens out in said first chamber (a vent hole 100 that overlies the sample chamber 42, Figs. 4A & 5B-5C, pg. 17, lns. 10-12).
Regarding claim 25, Modified Baker teaches wherein the first chamber comprises a volume that is enlarged relative to that of the second chamber (the sample chamber 42 has a larger volume than the calibrant chamber 40 because the calibrant chamber 40 is limited by gussets 102, 104, Figs. 4A-4C & 5A-5C, pg. 19, lns. 18-20), and said cover comprises a second filling/emptying opening placed to open out in said first chamber in said first configuration and to be closed off in said second configuration (the plate 18 comprises an inlet 22 which connects to the sample chamber 42 in the sample test position, and is closed off from the sample chamber 42 in the calibrant test position, Figs. 3A-5C, pg. 7, lns. 33-34, pg. 10, lns. 16-18 & 27-29).


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (WO 85/04719 A1) (provided in Applicant’s IDS filed on November 21, 2019) and further in view of Crane et al. (US 2009/0277242 A1) (provided in Applicant’s IDS filed on November 21, 2019) as applied to claim 17 above, and further in view of Mosley et al. (US 2012/0234696 A1).
Regarding claim 26, Modified Baker teaches wherein the sensor forms part of a sensor assembly (the species selective sensors 28A-28D and the reference sensor 28E, Figs. 2 & 8, pg. 8, lns. 2-3, pg. 15, lns. 1-4). Modified Baker teaches a heat transfer element 33 that transfers heat from a heater 64 to the fluid so that measurements are made with the fluid at body temperature (Figs. 1-2, pg. 8, lns. 14-18, pg. 10, lns. 3-5). Modifier Baker is silent with respect to a thermistor.
Mosley teaches electrochemical sensor for measuring certain characteristics of aqueous liquids (para. [0002]). Mosley teaches that a thermistor 7 is placed in proximity to the electrodes to provide an approximate measure of the temperature in the region of the electrodes (Fig. 4, para. [0135], [0153]). Mosley teaches that the electrodes are sensitive to temperature changes, and that this can be compensated by the thermistor 7 (Fig. 4, para. [0140], [0153]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sensing device of Modified Baker to include a thermistor as taught by Mosley because the thermistor can provide an approximate measure of the temperature in the region of the electrodes and compensate for temperature changes (Mosley, para. [0135], [0140], [0153]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/V.T./Examiner, Art Unit 1794                                                                                                                                                                                            

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795